Michael A. Keough
415 365 6717

mkeough@steptoe.com Steptoe

One Market Plaza STEPTOE & JOHNSON LLP
Spear Tower, Suite 3900

San Francisco, CA 94105
415 365 6700 main USDC SDNY

www.steptoe.com DOCUMENT

 

 

ELECTRONICALLY FILED

teen
DATE FILED: _ 1/2/2020

ee |

 

December 31, 2019

VIA ECF

The Honorable Analisa Torres, U.S.D.J.
United States District Court

Southern District of New York

500 Pearl Street, Courtroom 15D

New York, NY 10007

Re: = Calcano vy. Cole Haan LLC, No. 19-cv-10440-AT

Dear Judge Torres:

This firm represents Defendant Cole Haan LLC (“Cole Haan”) in the above-captioned
matter.

We write on behalf of both parties to respectfully request that the Initial Pretrial
Conference scheduled for January 13, 2020 be adjourned to a time that is convenient to the Court
after Cole Haan files its responsive pleading. The reason for this request is that, after the
conference was initially scheduled, the date for Defendant to respond to Plaintiff's complaint
was extended to February 11, 2020 by Cole Haan’s Waiver of the Service of Summons dated
December 13, 2019. The parties are still attempting to resolve this matter without judicial
intervention and ask that the conference be adjourned until after Cole Haan has responded to the
complaint. Plaintiff consented to this request on December 24, 2019.

We respectfully ask Your Honor’s endorsement of this request. Thank you for your
consideration.

Respectfully submitted,
/s/ Michael A. Keough
Michael A. Keough

cc: Counsel of Record (via ECF notification)

GRANTED. The initial pretrial conference scheduled for January 13, 2020 is
ADJOURNED to February 13, 2020 at 11:00 a.m. By February 6, 2020, the
parties shall submit their joint letter and proposed case management plan.

SO ORDERED. G-

Dated: January 2, 2020 ANALISA TORRES
New York, New York United States District Judge
